Citation Nr: 0926003	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-34 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on account of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1944 to July 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2007, the Veteran withdrew his request for a 
hearing before the Board. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In 2004, the Veteran underwent a left total knee 
arthroplasty, and in October 2005 he right total knee 
arthroplasty.  In November 2005, the Statement of the 
Attending Physician indicated the Veteran was housebound and 
in need of regular aid and attendance, however the examiner 
indicated the Veteran without any assistance could walk, 
dress, attend to the needs of nature and keep himself clean 
and presentable.  

In his substantive appeal in November 2006, the Veteran 
stated that he had difficulty getting out of bed and 
preparing meals, protecting himself from hazards of the 
environment, and keeping himself clean.

A reexamination is required to determine the current severity 
of the Veteran's health problems.  Therefore pursuant to 38 
C.F.R. § 3.327(a), the case is REMANDED for the following 
action:


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Afford the Veteran a VA examination for 
aid and attendance and housebound to 
determine whether he is in need of regular 
aid and attendance or is housebound.  The 
claims folder must be made available to the 
examiner for review.  

The assessment should include whether 
or not the Veteran is able to dress 
himself, keep himself ordinarily clean 
and presentable, feed himself, or 
attend to the wants of nature; also 
whether or not the Veteran is 
physically and mentally able to 
protect himself from the hazards or 
dangers incident to his daily 
environment.  

2. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



